I concur in affirming the judgment of the trial court, but not on the authority of State *Page 35 
v. Stewart (1977), 51 Ohio St.2d 86 [5 O.O.3d 52]. The court held in Stewart, supra, that a trial judge need not advise a defendant pleading guilty that he is not eligible for probation, even if such is true. It is difficult to see the logic ofStewart, supra, when Crim. R. 11(C)(2)(a) specifically requires the sentencing judge to advise the defendant, "if applicable, that he is not eligible for probation." If Stewart, supra,
represents good law it is clear the Supreme Court can revoke Crim. R. 11 on a case-by-case basis when it serves the purpose of the court. The Supreme Court surely never intended such a means of amending or abolishing a rule when the Criminal Rules were adopted.
In concurring in the case at bar, we are not required to ignore any language in Crim. R. 11, as in Stewart, supra. To the contrary, we are simply not reading into the rule words which are not there. Crim. R. 11(C)(2)(a) requires the trial court to advise the defendant of the maximum penalty involved. The word "involved" refers to the particular crime for which the sentence is being imposed, in this case aggravated burglary. Crim. R. 11(C)(2)(a) does not say the "maximum penalty involved if you are already on probation or parole." The fact that the new term must be served consecutively to the old term is required by an entirely different statute, R.C. 2929.41(B)(3), and is beyond the control of the trial judge. The trial judge advised the defendant of the maximum sentence, within his power to order, for the particular crime he committed. When the state required such sentence to be served consecutively to a sentence for a prior and different crime, such is not the doing of the trial court and accordingly error should not be attributed to the trial judge.
State v. Ricks (1977), 53 Ohio App.2d 244 [7 O.O.3d 299], cited by my brother in dissent, is not applicable, and while the syllabus by the court is in conflict with our decision, the distinguishing facts render the apparent conflict illusory. InRicks, supra, the defendant pleaded guilty as the result of a plea bargain with the prosecutor for a sentence concurrent with a sentence defendant was serving, for violating the terms of probation granted by another court. The trial court obviously had no power to ignore R.C. 2929.41(B)(3) by imposing a concurrent sentence, and defendant was prejudiced when induced to plead guilty in the belief his new sentence would be concurrent.